ORDER

PER CURIAM.
Defendant Eddie Johnson appeals the judgment entered upon his convictions by a jury for felony stealing, § 570.030, and for tampering in the first degree, § 569.080. The trial court sentenced defendant as a prior offender to two consecutive five year terms of imprisonment. He further appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. These appeals have been consolidated for review pursuant to Rule 29.15(1). We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*628The judgment of the trial court is affirmed in accordance with Rule 30.25(b).